 

GOLD TORRENT, INC.

 

INVESTOR SUBSCRIPTION AGREEMENT (the “Subscription Agreement”) dated ______ __,
2017 between GOLD TORRENT, INC., a Nevada corporation (the “Company”) and the
person or persons executing this Agreement on the last page (the “Subscriber”).
All documents mentioned herein are incorporated by reference.

 

1. Description of the Offering. This Subscription Agreement is for shares (the
“Shares”) of the Company’s common stock, par value $0.001 per share (the “Common
Stock”) at a purchase price of $0.50 per share. This Company is offering (the
“Offering”) up to Ten Million Shares for an offering amount up to Five Million
Dollars ($5,000,000) (the “Maximum Offering”), solely to accredited investors
who qualify as accredited investors pursuant to the suitability standards for
investors described under Regulation D of the Securities Act of 1933, as amended
(the “Securities Act”) and who have no need for liquidity in their investments.
Prior to this Offering there was only a limited public market for the Shares and
no assurance can be given that a market will develop, or if developed, that it
will be maintained so that any subscribers in this Offering may avail any
benefit from the same.

 

THE SECURITIES OFFERED HEREBY ARE SPECULATIVE AND INVOLVE A HIGH DEGREE OF RISK
AND SHOULD NOT BE PURCHASED BY ANYONE WHO CANNOT AFFORD THE LOSS OF THEIR ENTIRE
INVESTMENT. THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT, OR THE SECURITIES LAWS OF ANY STATE, OR OTHER JURISDICTION AND
ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. THESE SECURITIES MAY NOT BE
TRANSFERRED, SOLD, PLEDGED, HYPOTHECATED OR ASSIGNED EXCEPT AS PERMITTED UNDER
SUCH ACT OR SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.

 

2. Other Terms of the Offering. The execution of this Subscription Agreement
shall constitute an offer by the Subscriber to subscribe for the Shares in the
amount and on the terms specified herein. The Subscriber must also complete and
execute the Subscriber Questionnaire attached hereto. The Company reserves the
right, in its sole discretion, to reject in whole or in part, any subscription
offer. If the Subscriber’s offer is accepted, the Company will execute a copy of
this Subscription Agreement and return it to the Subscriber.

 

The Subscriber shall deliver the subscription payment by check made payable to
“Gold Torrent, Inc.” or wire transfer according to the instructions contained on
Schedule A attached hereto:

 

Gold Torrent, Inc.

960 Broadway Avenue

Suite 530

Boise, Idaho 83706

 

3. Acceptance of Subscription.

 

The Offering will be open until the earlier to occur of (i) the sale of Shares
in the amount of the Maximum Offering, or (ii) December 31, 2017, subject to an
extension for 180 additional days at the Company’s sole discretion and without
notice, unless earlier terminated by the Company.

 

 1 

 

 



Subject to applicable state securities laws, the Subscriber may not revoke any
subscription that such Subscriber delivers to the Company. However, the
Subscriber understands and agrees that pursuant to Rule 506(c) of Regulation D
promulgated under the Securities Act, the Company needs to take reasonable steps
to verify that the Subscribers are accredited investors directly or by a third
party service and, in its sole discretion, may (i) reject the subscription of
any Subscriber, whether or not qualified, in whole or in, part, and (ii) may
withdraw the Offering at any time prior to the termination of the Offering. The
Company shall have no obligation to accept subscriptions in the order received.
This subscription shall become binding only if accepted by the Company.

 

4. Representations and Warranties.

 

The Subscriber hereby represents and warrants to, and agrees with, the Company
as follows:

 

(a) The Subscriber is either (i) an “accredited investor” as that term is
defined in Regulation D promulgated under the Securities Act and as set forth in
Exhibit A-1 attached hereto and made a part hereof, or (ii) outside the United
States when receiving and executing this Subscription Agreement and the
Subscriber is not a U.S. Person as defined in Rule 902 of Regulation S
promulgated under the Securities Act and as set forth in Exhibit A-2 attached
hereto and made a part hereof;.

 

(b) The Subscriber is a “sophisticated investor” as that term is defined in Rule
506(b)(2)(ii) of Regulation D promulgated under the Securities Act.

 

(c) For California and Massachusetts individuals: If the subscriber is a
California resident, such subscriber’s investment in the Company will not exceed
10% of such subscriber’s net worth (or joint net worth with his or her spouse).
If the subscriber is a Massachusetts resident, such subscriber’s investment in
the Company will not exceed 25% of such subscriber’s joint net worth with such
subscriber’s spouse (exclusive of principal residence and its furnishings).

 

(d) If a natural person, the Subscriber is a bona fide resident of the state or
non-United States jurisdiction contained in the address set forth on the
Signature Page of this Agreement as the Subscriber’s home address, at least 21
years of age, and legally competent to execute this Agreement. If an entity, the
Subscriber has its principal offices or principal place of business in the state
or non-United States jurisdiction contained in the address set forth on the
Signature Page of this Agreement, the individual signing on behalf of the
Subscriber is duly authorized to execute this Agreement and this Agreement
constitutes the legal, valid and binding obligation of the Subscriber
enforceable against the Subscriber in accordance with its terms.

 

(e) The Subscriber recognizes that the purchase of the Shares involves a high
degree of risk including, but not limited to, the following: (a) the Company
remains an early stage business with limited operating history and requires
substantial funds in addition to the proceeds of the Offering; (b) an investment
in the Company is highly speculative, and only investors who can afford the loss
of their entire investment should consider investing in the Company and the
Shares; (c) the Subscriber may not be able to liquidate its investment; (d)
transferability of the Shares is extremely limited; (e) in the event of a
disposition, the Subscriber could sustain the loss of its entire investment; (f)
the Company has not paid any dividends since its inception and does not
anticipate paying any dividends in the foreseeable future; and (g) the Company
may issue additional securities in the future which have rights and preferences
that are senior to those of the Shares. Without limiting the generality of the
representations set forth in herein, the Subscriber represents that the
Subscriber has carefully reviewed the “Risk Factors” contained in the Private
Placement Memorandum accompanying this Agreement (the “Risk Factors”). The
Subscriber has received, read carefully and is familiar with this Agreement and
the Risk Factors.

 

 2 

 

 



(f) The Subscriber hereby acknowledges receipt and careful review of this
Agreement, the Risk Factors and any documents which may have been made available
upon request as reflected therein (collectively referred to as the “Offering
Materials”) and hereby represents that the Subscriber has been furnished by the
Company during the course of the Offering with all information regarding the
Company, the terms and conditions of the Offering and any additional information
that the Subscriber has requested or desired to know, and has been afforded the
opportunity to ask questions of and receive answers from duly authorized
officers or other representatives of the Company concerning the Company and the
terms and conditions of the Offering. The Subscriber has had access to all
additional information necessary to verify the accuracy of the information set
forth in this Agreement and any other materials furnished herewith, and have
taken all the steps necessary to evaluate the merits and risks of an investment
as proposed hereunder.

 

(g) The Subscriber (or the Subscriber’s representative) has such knowledge and
experience in finance, securities, taxation, investments and other business
matters so as to be able to protect the interests of the Subscriber in
connection with this transaction, and the Subscriber’s investment in the Company
hereunder is not material when compared to the Subscriber’s total financial
capacity.

 

(h) The Subscriber understands the various risks of an investment in the Company
as proposed herein and can afford to bear such risks, including, without
limitation, the risks of losing the entire investment.

 

(i) The Subscriber acknowledges that there has been limited trading in the
Company’s common stock and there can be no assurance that an active trading
market in the Company’s common stock will either develop or be maintained and
that the Subscriber may find it impossible to liquidate the investment at a time
when it may be desirable to do so, or at any other time.

 

(j) The Subscriber has been advised by the Company that none of the Shares have
been registered under the Securities Act, that the Shares will be issued on the
basis of the statutory exemption provided by Rule 506(c) of the Securities Act
or Regulation D promulgated thereunder or Regulation S promulgated under the
Securities Act, or both, relating to transactions by an issuer not involving any
public offering and under similar exemptions under certain state securities
laws; that this transaction has not been reviewed by, passed on or submitted to
any federal or state agency or self-regulatory organization where an exemption
is being relied upon; and that the Company’s reliance thereon is based in part
upon the representations made by the Subscriber in this Agreement.

 

(k) The Subscriber acknowledges that the Subscriber has been informed by the
Company of or is otherwise familiar with, the nature of the limitations imposed
by the Securities Act and the rules and regulations thereunder on the transfer
of the Shares. In particular, the Subscriber agrees that no sale, assignment or
transfer of any of the Shares shall be valid or effective, and the Company shall
not be required to give any effect to such a sale, assignment or transfer,
unless (i) the sale, assignment or transfer of such Shares is registered under
the Securities Act, it being understood that the Shares are not currently
registered for sale and that the Company has no obligation or intention to so
register the Shares, except as contemplated by the terms of this Agreement or
(ii) such Shares are sold, assigned or transferred in accordance with all the
requirements and limitations of Rule 144 under the Securities Act (it being
understood that Rule 144 is not available at the present time for the sale of
the Shares), or (iii) such sale, assignment or transfer is otherwise exempt from
registration under the Securities Act. The Subscriber further understands that
an opinion of counsel and other documents may be required to transfer the
Shares.

 

 3 

 

 



(l) The Subscriber acknowledges that the Shares shall be subject to a stop
transfer order and the certificate or certificates evidencing any Shares shall
bear the following or a substantially similar legend or such other legend as may
appear on the forms of Shares and such other legends as may be required by state
blue sky laws:

 

For U.S. Persons:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

For Non-U.S. Persons:

 

THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY
BE OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN) OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.

 

 4 

 

 



(m) The Subscriber will acquire the Shares for the Subscriber’s own account (or
for the joint account of the Subscriber and the Subscriber’s spouse either in
joint tenancy, tenancy by the entirety or tenancy in common) for investment and
not with a view to the sale or distribution thereof or the granting of any
participation therein, and has no present intention of distributing or selling
to others any of such interest or granting any participation therein.

 

(n) No representation, guarantee or warranty has been made to the Subscriber by
any broker, the Company, any of the officers, directors, stockholders, employees
or agents of either of them, or any other persons, whether expressly or by
implication, that: (I) the Company or the Subscriber will realize any given
percentage of profits and/or amount or type of consideration, profit or loss as
a result of the Company’s activities or the Subscriber’s investment in the
Company; or (II) the past performance or experience of the management of the
Company, or of any other person, will in any way indicate the predictable
results of the ownership of the Shares or of the Company’s activities.

 

(o) In making the decision to invest in the Shares the Subscriber has relied
solely upon the information provided by the Company in the Offering Materials.
The Subscriber disclaims reliance on any statements made or information provided
by any person or entity in the course of Subscriber’s consideration of an
investment in the Shares other than the Offering Materials.

 

(p) The Subscriber is not subscribing for the Shares as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
of a subscription by a person other than a representative of the Company with
which the Subscriber had a pre-existing relationship in connection with
investments in securities generally.

 

(q) The Subscriber is not relying on the Company with respect to the tax and
other economic considerations of an investment.

 

(r) The Subscriber acknowledges that the representations, warranties and
agreements made by the Subscriber herein shall survive the execution and
delivery of this Agreement and the purchase of the Shares.

 

(s) The Subscriber has consulted his own financial, legal and tax advisors with
respect to the economic, legal and tax consequences of an investment in the
Shares and has not relied on the Offering Materials or the Company, its
officers, directors or professional advisors for advice as to such consequences.

 

(t) If the Subscriber is a non-U.S. Person, the Subscriber has not acquired the
Common Stock as a result of, and will not itself engage in, any “directed
selling efforts” (as defined in Regulation S under the Securities Act) in the
United States in respect of the Common Stock which would include any activities
undertaken for the purpose of, or that could reasonably be expected to have the
effect of, conditioning the market in the United States for the resale of the
Common Stock; provided, however, that the Subscriber may sell or otherwise
dispose of the Common Stock pursuant to registration thereof under the
Securities Act and any applicable state and provincial securities laws or under
an exemption from such registration requirements;

 

(u) If the Subscriber is a non-U.S. Person, the Subscriber acknowledges that the
statutory and regulatory basis for the exemption from U.S registration
requirements claimed for the offer of the Common Stock, although in technical
compliance with Regulation S, would not be available if the offering is part of
a plan or scheme to evade the registration provisions of the Securities Act or
any applicable state or provincial securities laws;

 

 5 

 

 



5. Indemnification.

 

The Subscriber understands the meaning and legal consequences of the
representations and warranties contained in Section 4, and agrees to indemnify
and hold harmless the Company and each, officer, director, shareholder,
employee, agent or representative thereof against any and all loss, damage or
liability due to or arising out of a breach of any representation or warranty,
or breach or failure to comply with any covenant, of the Subscriber, contained
in this Agreement. Notwithstanding any of the representations, warranties,
acknowledgments or agreements made herein by the Subscriber, the Subscriber does
not thereby or in any other manner waive any rights granted to the Subscriber
under federal or state securities laws.

 

6. Provisions of Certain State Laws.

 

IN MAKING AN INVESTMENT DECISION, SUBSCRIBERS MUST RELY ON THEIR OWN EXAMINATION
OF THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

 

THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME.

 

7. Additional Information.

 

The Subscriber hereby acknowledges and agrees that the Company may make or cause
to be made such further inquiry and obtain such additional information, as they
may deem appropriate, with regard to the suitability of the Subscriber.

 

8. Risk Factors.

 

The early stage of development of Gold Torrent, Inc., is such that it is subject
to risks and uncertainties. The occurrence of any one or more of these risks or
uncertainties could have a material adverse effect on the value of any
investment in the Company and the business, prospects, financial position,
financial condition or operating results of the Company. The risks noted below
do not necessarily comprise all those faced by the Company. Investors should
carefully consider these risk factors, together with all of the other
information about the Company available in its filings with the Securities and
Exchange Commission.

 

 6 

 

 



Exploration Stage Operations

 

Operations at the Company’s Lucky Shot property are subject to all of the risks
normally incidental to the exploration for and the development of mineral
properties. Mineral exploration and exploitation involves a high degree of risk,
which even a combination of experience, knowledge and careful evaluation may not
be able to avoid. Few properties that are explored are ultimately developed into
producing mines. Unusual or unexpected geological formations, formation
pressures, fires, power outages, labor disruptions, flooding, explosions,
tailings impoundment failures, cave-ins, landslides and the inability to obtain
adequate machinery, equipment or labor are some of the risks involved in mineral
exploration and exploitation activities. The Company has relied on and may
continue to rely on consultants and others for mineral exploration and
exploitation expertise. Substantial expenditures are required to establish
mineral reserves and resources through drilling, to develop metallurgical
processes to extract the metal from the material processed and to develop the
mining and processing facilities and infrastructure at any site chosen for
mining. There can be no assurance that commercial quantities of ore will be
discovered. There is also no assurance that even if commercial quantities of ore
are discovered, that a property will be brought into commercial production or
that the funds required to exploit mineral reserves and resources discovered by
the Company will be obtained on a timely basis or at all. The commercial
viability of a mineral deposit once discovered is also dependent on a number of
factors, some of which are the particular attributes of the deposit, such as
size, grade and proximity to infrastructure, as well as metal prices. The above
factors are beyond the control of the Company. There can be no assurance that
the Company’s mineral exploration activities will be successful. In the event
that such commercial viability is never attained, the Company may seek to
transfer its property interests or otherwise realize value or may even be
required to abandon its business and fail to continue as a “going concern”.

 

Exploration and Operation Risks

 

In common with other enterprises undertaking business in the mining sector, the
Company’s mineral exploration and project development activities are subject to
conditions beyond the Company’s control. The success of the Company will be
dependent on many factors including: the discovery and/or acquisition of mineral
reserves and mineral resources; the favorable conclusions to feasibility and
other mining studies; access to adequate capital for project development and
sustaining capital; design and construction of efficient mining and processing
facilities within capital expenditure budgets; the securing and maintaining of
title; obtaining permits, consents and approvals necessary for the conduct of
exploration and potential mining operations; complying with the terms and
conditions of all permits, consents and approvals during the course of
exploration and mining activities; access to competent operational management
and prudent financial administration, including the availability and reliability
of appropriately qualified employees, contractors and consultants; the ability
to procure major equipment items and key consumables in a timely and
cost-effective manner; the ability to access full power supply; and the ability
to access road and port networks for shipment of metal concentrates.

 

There can be no assurance that the Company will be able to complete development
of its mineral project at all or on time or on budget due to, among other
things, and in addition to those factors described above, changes in the
economics of the mineral projects, the delivery and installation of plant and
equipment and cost overruns, or the adequacy or inadequacy of current personnel,
systems, procedures and controls supporting the Company’s operations. Should any
of these events occur, it would have a material adverse effect on the Company’s
business, financial condition, results of operations and prospects.

 

 7 

 

 



Mineral Resources are Imprecise Estimates

 

The mineral resources figures presented in relation to the Lucky Shot Property
depend upon geological interpretation and statistical inferences drawn from
drilling and sampling analysis, which may prove to be unreliable. There can be
no assurance that these estimates are accurate, or that this mineralization
could be mined or processed profitably. If the Company encounters mineralization
or formations different from those predicted, mineral resource estimates may
have to be adjusted in a way that might adversely affect the Company’s
operations. The inclusion of mineral resource estimates should not be regarded
as a representation that these amounts can be economically exploited and no
assurances can be given that such resource estimates will be converted into
reserves.

 

Any gold exploration program entails risks relating to the location of ore
bodies that are economically viable to mine, the development of appropriate
metallurgical processes, the receipt of necessary governmental permits, licenses
and consents and the construction of mining and processing facilities at any
site chosen for mining. No assurance can be given that any exploration program
at the Lucky Shot Property will result in the discovery of new reserves or
resources or that the expansion of existing resources will be successful.

 

Additional Funding and Dilution

 

If the Company’s exploration programs are successful, additional funds may be
required in order to complete the development of its properties, including the
Lucky Shot Property. The only sources of future funds presently available to the
Company are the sale of additional equity capital or the entering into of joint
venture arrangements or other strategic alliances in which the funding sources
could become entitled to an interest in the Company’s properties or the projects
subject to such alliances. The Company’s capital resources are largely
determined by the strength of the junior resource market and by the status of
the Company’s projects in relation to these markets, and its ability to compete
for investor support of its projects.

 

Issuances of additional securities will result in a dilution of the equity
interests of any person who may become a holder of Common Shares of the Company.

 

The Company has exercised its option pursuant to the Willow Creek Exploration
Agreement to acquire a 70% interest in the Lucky Shot Property from Miranda Gold
Corp. having already invested approximately $2.6 million in equity and entering
into a project secured finance agreement for $11.25 million. The Company must
repay the project secured finance arrangement from its share of the project gold
production by delivering gold ounces to the project funding investor. The
Company must deliver 18% of its annual production until 20,000 ounces have been
delivered, 10% until another 5,000 ounces have been delivered, and 5% of the
annual production thereafter.

 

There is no assurance that the Company will be successful in raising sufficient
funds, producing sufficient gold ounces, or developing the project plant and
mine to meet its obligations or to complete all of its currently proposed
exploration and development programs. If the Company does not raise the
necessary capital to meet its obligations under current contractual obligations,
the Company may have to forfeit its interest in properties or prospects earned
or assumed under such contracts. In addition, if the Company does not raise the
funds to complete the currently its proposed development programs, the viability
of the Company could be jeopardized.

 

The project is subject to certain events of default under the Streaming
Agreement if, from the date of the first tranche drawdown, the project fails to
produce at least 5,000 and deliver to the Stream investor 1,000 ounces of gold
by the 18th month; produce at least 10,000 and deliver to the investor at least
2,000 ounces by the 24th month; produce 20,000 and deliver 4,000 ounces by the
36th month’ deliver to the Stream investor 10,000 ounces by the 48th month;
deliver to the Stream investor 19,400 ounces by the 60th month; and deliver to
the Stream investor 23,900 ounces by the 72nd month.

 

 8 

 

 



Permits and Government Regulation

 

Although the Company believes it has or can acquire all of the necessary permits
to carry out its proposed programs, the operations of the Company may require
licenses and permits from time to time from various governmental authorities to
carry out exploration and development at its projects, including the Lucky Shot
Property. Obtaining permits can be a complex, time-consuming process. There can
be no assurance that the Company or its joint venture partner will be able to
obtain the necessary licenses and permits on acceptable terms, in a timely
manner or at all. The costs and delays associated with obtaining permits and
complying with these permits and applicable laws and regulations could stop or
materially delay or restrict the Company or its joint venture partner from
continuing or proceeding with existing or future operations at the Lucky Shot
Property. Any failure to comply with permits and applicable laws and
regulations, even if inadvertent, could result in the interruption or closure of
operations or material fines, penalties or other liabilities. In addition, the
requirements applicable to sustain existing permits and licenses may change or
become more stringent over time and there is no assurance that the Company or
its joint venture partner will have the resources or expertise to meet their
obligations under such licenses and permits.

 

The mineral exploration activities of the Company are subject to various laws
governing prospecting, development, production, taxes, labor standards,
occupational health, mine safety, waste disposal, toxic substances and other
matters. Mining and exploration activities are also subject to various laws and
regulations relating to the protection of the environment, historical and
archaeological sites and endangered and protected species of plants and animals.
Although the exploration activities of the Company are currently carried out in
material compliance with all applicable rules and regulations, no assurance can
be given that new rules and regulations will not be enacted or that existing
rules and regulations will not be applied in a manner which could limit or
curtail exploration or development. New rules and regulations may be enacted or
existing rules and regulations may be applied to the operations and activities
of the Company and could have a substantial adverse impact on the Company.

 

Property Interests

 

The ability of the Company to carry out successful mineral exploration and
development activities and mining operations will depend on a number of factors.
The Company has to fulfil certain obligations with respect to maintaining title
to its Lucky Shot property. No guarantee can be given that the Company will be
in a position to comply with all such conditions and obligations. Furthermore,
while it is common practice that permits and licenses may be renewed or
transferred into other forms of licenses appropriate for ongoing operations, no
guarantee can be given that a renewal or a transfer will be granted to the
Company or, if they are granted, that the Company will be in a position to
comply with all conditions that are imposed.

 

The Company’s interest in the Lucky Shot Property is subject to the Lucky Shot
Project joint venture operating agreement with Miranda Gold Corp. and the Gold
and Silver Prepayment Agreement (“Streaming Agreement”) with CRH Funding II PTE.
Ltd. The obligations under the Streaming Agreement are secured by a deed of
trust and guaranteed by the Company. To maintain its rights under these
agreements, the Company is required to expend certain amounts of funds on the
property and to maintain the property by paying annual lease payments,
government claim maintenance and other fees, develop the property into a
producing gold project, meet specific performance timelines for the delivery of
gold ounces to CRH, and meet other specific performance and other requirements
under the agreements. If the Company fails to make these payments or gold ounces
deliveries, or fails to maintain the property in good standing, the Company may
lose its right to such property and forfeit any funds expended to such time.

 

 9 

 

 



Acquisition of Additional Mineral Properties

 

There is no assurance that the Company will be able to acquire, or acquire
interests in, other mineral properties of merit, whether by way of option or
otherwise.

 

Environmental Regulation

 

The Company’s activities are subject to environmental laws and regulations that
may materially adversely affect its future operations. These laws and
regulations control the exploration and development of the Lucky Shot property
and its effects on the environment, including air and water quality, mine
reclamation, waste handling and disposal, the protection of different species of
plant and animal life, and the preservation of lands. These laws and regulations
will require the Company to acquire permits and other authorizations for certain
activities. There can be no assurance that the Company will be able to acquire
such necessary permits or authorizations on a timely basis, if at all.

 

Further, environmental legislation is evolving in a manner which will require
stricter standards and enforcement, increased fines and penalties for
non-compliance, more stringent environmental assessments of proposed projects
and a heightened degree of responsibility for companies and their officers,
directors and employees. There is no assurance that future changes in
environmental regulation, if any, will not adversely affect the Company’s
operations.

 

The Company is not currently insured against most environmental risks. Without
such insurance, and if the Company becomes subject to environmental liabilities,
the payment of such liabilities would reduce or eliminate its available funds or
could exceed the funds the Company has to pay such liabilities and result in
bankruptcy.

 

Title to Properties

 

Acquisition of rights to the mineral properties is a very detailed and
time-consuming process. Title to, and the area of, mineral properties may be
disputed. Although the Company has investigated the title to the Lucky Shot
property for which it holds concessions or other mineral leases or licenses or
in respect of which it has a right to increase its interest, the Company cannot
give an assurance that title to such properties will not be challenged or
impugned. The Company can never be certain that it or the parties with which it
has concluded option agreements will have valid title to relevant mineral
properties. Mineral properties sometimes contain claims or transfer histories
that examiners cannot verify, and transfers under law are often complex. The
Company does not carry title insurance on its properties. A successful claim
that the Company or one of the parties with which it has concluded an option
agreement does not have title to a property could cause the Company to lose its
rights to that property, perhaps without compensation for its prior expenditures
relating to the property.

 

 10 

 

 



Infrastructure

 

Development and exploration activities depend on adequate infrastructure,
including reliable roads, power sources, water supply and port (including
storage) facilities. The Company’s inability to secure adequate water, power
resources or appropriate port (including storage) facilities, as well as other
events outside of its control, such as unusual weather, sabotage, government or
other interference in the maintenance or provision of such infrastructure, could
adversely affect the Company’s operations and financial condition.

 

Uninsurable Risks

 

In the course of exploration, development, and production from mineral
properties, certain unexpected events may occur. It is not always possible to
fully insure against such events and the Company may decide not to take out
insurance against such events as a result of high premiums or other reasons.
Should such liabilities arise, they could reduce or eliminate any future
profitability and result in increasing costs and a decline in the value of the
securities of the Company.

 

The Company has implemented comprehensive safety and environmental measures
designed to comply with or exceed government regulations and ensure safe,
reliable and efficient operations in all phases of its operations. The Company
maintains liability and property insurance, where reasonably available, in such
amount as it considers prudent. The Company may become subject to liability for
hazards against which it cannot insure or which it may elect not to insure
against because of high premium costs or other reasons.

 

Commodity Prices

 

The profitability of the Company’s operations will be dependent upon the market
price of mineral commodities. Mineral prices fluctuate widely and are affected
by numerous factors beyond the control of the Company. The level of interest
rates, rate of inflation, world supply of mineral commodities, consumption
patterns, sales of gold, forward sales by producers, production, industrial and
consumer demand, speculative activities and stability of exchange rates can all
cause significant fluctuations in prices. Such external economic factors are in
turn influenced by changes in international investment patterns, monetary
systems and political developments. The prices of mineral commodities have
fluctuated widely in recent years. Current and future price declines could cause
commercial production to be impracticable. The prices of commodities are
affected by numerous factors beyond the Company’s control.

 

Competition

 

The mining industry is intensely competitive in all of its phases, and the
Company competes with many companies possessing greater financial resources and
technical facilities than itself with respect to the discovery and acquisition
of interests in mineral properties and the recruitment and retention of
qualified employees and other persons to carry out its mineral exploration
activities. Competition in the mining industry could adversely affect the
Company’s prospects for mineral exploration in the future.

 

Increased demand for services and equipment could cause project costs to
increase materially, resulting in delays if services or equipment cannot be
obtained in a timely manner due to inadequate availability, and could increase
potential scheduling difficulties and costs due to the need to coordinate the
availability of services or equipment, any of which could materially increase
project exploration, development or construction costs or result in project
delays or both. Any such material increase in costs or project delays would
adversely affect the Company’s results of operations and financial condition.

 



 11 

 



 

Litigation Risk

 

All industries, including the mining industry, are subject to legal claims, with
and without merit. Defense and settlement costs of legal claims can be
substantial, even with respect to claims that have no merit. Due to the inherent
uncertainty of the litigation process, the resolution of any particular legal
proceeding to which the Company may become subject could have a material effect
on its financial position, results of operations or mining and project
development operations.

 

Our management will be able to exert significant influence over us to the
detriment of minority stockholders.

 

Our executive officers and directors beneficially own approximately 28.45% of
our outstanding common stock as of June 5, 2017. These stockholders, if they act
together, will be able to exert significant influence on our management and
affairs and all matters requiring stockholder approval, including significant
corporate transactions. This concentration of ownership may have the effect of
delaying or preventing our change in control and might affect the market price
of our common stock.

 

We may fail to qualify for continued trading on the OTCQB which could make it
more difficult for investors to sell their shares.

 

Our common stock is quoted on OTCQB. There can be a reasonable assurance that
trading of our common stock on such market will be sustained. In the event that
our common stock fails to qualify for continued inclusion, our common stock
could thereafter only be quoted on the “pink sheets.” Under such circumstances,
shareholders may find it more difficult to dispose of, or to obtain accurate
quotations, for our common stock, and our common stock would become
substantially less attractive to certain purchasers such as financial
institutions, hedge funds and other similar investors.

 

Our common stock may be affected by limited trading volume and price
fluctuations that could adversely impact the value of our common stock.

 

There has been limited trading in our common stock and there can be no assurance
that an active trading market in our common stock will either develop or be
maintained. Our common stock has experienced, and is likely to experience in the
future, significant price and volume fluctuations that could adversely affect
the market price of our common stock without regard to our operating
performance. In addition, we believe that factors such as quarterly fluctuations
in our financial results and changes in the overall economy or the condition of
the financial markets could cause the price of our common stock to fluctuate
substantially. These fluctuations may also cause short sellers to periodically
enter the market in the belief that we will have poor results in the future. We
cannot predict the actions of market participants and, therefore, can offer no
assurances that the market for our common stock will be stable or appreciate
over time.

 

Our stock price may be volatile.

 

The market price of our common stock is likely to be highly volatile and could
fluctuate widely in price in response to various factors, many of which are
beyond our control, including the following:

 

 12 

 

 



  ● changes in our industry;         ● competitive pricing pressures;         ●
our ability to obtain working capital financing;         ● additions or
departures of key personnel;         ● sales of our common stock;         ● our
ability to execute our business plan;         ● operating results that fall
below expectations;         ● loss of any strategic relationship;         ●
regulatory developments; and,         ● economic and other external factors.

 

In addition, the securities markets have from time to time experienced
significant price and volume fluctuations that are unrelated to the operating
performance of particular companies. These market fluctuations may also
materially and adversely affect the market price of our common stock.

 

We have never paid nor do we expect in the near future to pay dividends.

 

We have never paid cash dividends on our capital stock and do not anticipate
paying any cash dividends on our common stock for the foreseeable future.
Investors should not rely on an investment in us if they require income
generated from dividends paid on our capital stock. Any income derived from our
common stock would only come from rise in the market price of our common stock,
which is uncertain and unpredictable.

 

Offers or availability for sale of a substantial number of shares of our common
stock may cause the price of our common stock to decline.

 

If our stockholders sell substantial amounts of our common stock in the public
market upon the expiration of any statutory holding period, under Rule 144, or
issued upon the exercise of outstanding warrants, it could create a circumstance
commonly referred to as an “overhang” and in anticipation of which the market
price of our common stock could fall. The existence of an overhang, whether or
not sales have occurred or are occurring, also could make more difficult our
ability to raise additional financing through the sale of equity or
equity-related securities in the future at a time and price that we deem
reasonable or appropriate. The shares of our restricted common stock will be
freely tradable upon the earlier of: (i) effectiveness of a registration
statement covering such shares and (ii) the date on which such shares may be
sold without registration pursuant to Rule 144 (or other applicable exemption)
under the Securities Act.

 

 13 

 





 

Our common stock is subject to the “penny stock” rules of the SEC, which makes
transactions in our stock cumbersome and may reduce the value of an investment
in our stock.

 

Our common stock is considered a “Penny Stock”. The Securities and Exchange
Commission has adopted Rule 15g-9 which generally defines “penny stock” to be
any equity security that has a market price (as defined) less than $5.00 per
share or an exercise price of less than $5.00 per share, subject to certain
exceptions. Our securities are covered by the penny stock rules, which impose
additional sales practice requirements on broker-dealers who sell to persons
other than established customers and “accredited investors”. The term
“accredited investor” refers generally to institutions with assets in excess of
$5,000,000 or individuals with a net worth in excess of $1,000,000 or annual
income exceeding $200,000 or $300,000 jointly with their spouse. The penny stock
rules require a broker-dealer, prior to a transaction in a penny stock not
otherwise exempt from the rules, to deliver a standardized risk disclosure
document in a form prepared by the SEC, which provides information about penny
stocks and the nature and level of risks in the penny stock market. The
broker-dealer also must provide the customer with current bid and offer
quotations for the penny stock, the compensation of the broker-dealer and its
salesperson in the transaction and monthly account statements showing the market
value of each penny stock held in the customer’s account. The bid and offer
quotations, and the broker-dealer and salesperson compensation information, must
be given to the customer orally or in writing prior to effecting the transaction
and must be given to the customer in writing before or with the customer’s
confirmation. In addition, the penny stock rules require that prior to a
transaction in a penny stock not otherwise exempt from these rules; the
broker-dealer must make a special written determination that the penny stock is
a suitable investment for the purchaser and receive the purchaser’s written
agreement to the transaction. These disclosure requirements may have the effect
of reducing the level of trading activity in the secondary market for the stock
that is subject to these penny stock rules. Consequently, these penny stock
rules may affect the ability of broker-dealers to trade our securities. We
believe that the penny stock rules discourage investor interest in and limit the
marketability of our common stock. The Financial Industry Regulatory Authority,
or FINRA, has adopted sales practice requirements that may also limit a
stockholder’s ability to buy and sell our stock. In addition to the “penny
stock” rules described above, FINRA has adopted rules that require that in
recommending an investment to a customer, a broker-dealer must have reasonable
grounds for believing that the investment is suitable for that customer. Prior
to recommending speculative low priced securities to their non-institutional
customers, broker-dealers must make reasonable efforts to obtain information
about the customer’s financial status, tax status, investment objectives and
other information. Under interpretations of these rules, FINRA believes that
there is a high probability that speculative low priced securities will not be
suitable for at least some customers. FINRA requirements make it more difficult
for broker-dealers to recommend that their customers buy our common stock, which
may limit investors’ ability to buy and sell our stock and have an adverse
effect on the market for our shares.

 

If we lose key personnel or are unable to attract and retain additional
qualified personnel we may not be able to successfully manage our business and
achieve our objectives.

 

We believe our future success will depend upon our ability to retain our key
management, including Daniel Kunz, our CEO and Chairman. We may not be
successful in attracting, assimilating and retaining our employees in the
future. The loss of Mr. Kunz would have an adverse effect on our operations. We
are competing for employees against companies that are more established than we
are and have the ability to pay more cash compensation than we do. As of the
date hereof, we have not experienced problems hiring employees in the recent
past.

 

If we fail to establish and maintain an effective system of internal control, we
may not be able to report our financial results accurately and timely or to
prevent fraud. Any inability to report and file our financial results accurately
and timely could harm our reputation and adversely impact the trading price of
our common stock.

 

Effective internal control is necessary for us to provide reliable financial
reports and prevent fraud. If we cannot provide reliable financial reports or
prevent fraud, we may not be able to manage our business as effectively as we
would if an effective control environment existed, and our business and
reputation with investors may be harmed. As a result, our small size and any
future internal control deficiencies may adversely affect our financial
condition, results of operation and access to capital. We have not performed an
in-depth analysis to determine if historical un-discovered failures of internal
controls exist, and may in the future discover areas of our internal control
that need improvement.

 

 14 

 



 

Our management team will have broad discretion over the use of the net proceeds
from this offering.

 

Our management will use their discretion to direct the net proceeds from this
offering. We intend to use the net proceeds, together with cash on hand, for
general corporate purposes. General corporate purposes may include sales and
marketing activities, capital expenditures, future acquisitions and working
capital. Our management’s judgments may not result in positive returns on your
investment and you will not have an opportunity to evaluate the economic,
financial or other information upon which our management bases its decisions.

 

9. Miscellaneous.

 

(a) Irrevocability; Binding Effect. The Subscriber hereby acknowledges and
agrees that the subscription hereunder is irrevocable, subject to applicable
state securities laws, that the Subscriber is not entitled to cancel, terminate
or revoke this Agreement or any agreements of the Subscriber thereunder, and
that this Agreement and such other agreements shall survive the death or
disability of the Subscriber and shall be binding upon and inure to the benefit
of the parties and their heirs, executors, administrators, successors, legal
representatives and assigns. If the Subscriber is more than one person, the
obligations of the Subscriber hereunder shall be joint and several and the
agreements, representations, warranties and acknowledgments herein contained
shall be deemed to be made by and be binding upon each such person and his
heirs, executors, legal representatives and assigns.

 

(b) Modification. Neither this Agreement nor any provisions hereof shall be
waived, modified, discharged or terminated except by an instrument in writing
signed by the party against whom any such waiver, modification, discharge or
termination is sought.

 

(c) Notices. Any notice, demand or other communication which any party hereto
may be required, or may elect, to give to any other party hereunder shall be
sufficiently given if (a) deposited, postage prepaid, in a United States mail
box, stamped registered or certified mail, return receipt requested, addressed
to such address as may be listed on the books of the Company, or (b) delivered
personally at such address.

 

(d) Counterparts. This Agreement may be executed through the use of separate
signature pages or in any number of counterparts, and each such counterpart
shall, for all purposes, constitute one agreement binding on all parties,
notwithstanding that all parties are not signatories to the same counterpart.

 

(e) Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter hereof and there are no
representations, covenants or other agreements except as stated or referred to
herein.

 

(f) Severability. Each provision of this Agreement is intended to be severable
from every other provision, and the invalidity or illegality of any portion
hereof shall not affect the validity or legality of the remainder hereof.

 

(g) Assignability. This Agreement is not transferable or assignable by the
Subscriber.

 

(h) Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to conflict of
laws principles, as applied to residents of that State executing contracts
wholly to be performed in that State.

 

(i) Choice of Jurisdiction. The parties agree that any action or proceeding
arising, directly, indirectly or otherwise, in connection with, out of or from
this Agreement, any breach hereof or any transaction covered hereby shall be
resolved within the State of New York. Accordingly, the parties consent and
submit to the jurisdiction of the United States federal and state courts located
within the County of New York, New York.

 

(Remainder of page intentionally left blank.)

 

 15 

 



 

IN WITNESS THEREOF, the Subscriber exercises and agrees to be bound by this
Agreement by executing the Signature Page attached hereto on the date therein
indicated.

 

SUBSCRIPTION AGREEMENT - SIGNATURE PAGE

 

By executing this Signature Page, the Subscriber hereby executes, adopts and
agrees to all terms, conditions and representations of this Subscription
Agreement and acknowledges all requirements are met by the Subscriber to
purchase Shares in the Company.

 

The Subscriber hereby offers to purchase ______________ shares at $0.50 per
share for an aggregate investment of $_______________.

 



Type of ownership:   ____________ Individual   ____________ Joint Tenants    
____________ Tenants by the Entirety   ____________ Tenants in Common
____________ Subscribing as Corporation or Partnership   ____________ Other

 

IN WITNESS WHEREOF, the Subscriber has executed this Signature Page this ___ day
of ____________, 2017.

 

Exact Name in which Shares are to be Registered   Exact Name in which Shares are
to be Registered             Signature   Signature             Print Name  
Print Name             Tax/Passport/ID Number:   Tax Identification Number      
                  Mailing Address   Mailing Address             Residence Phone
Number   Residence Phone Number             Work Phone Number   Work Phone
Number             E-Mail Address   E-Mail Address

 

 16 

 

 

gOLD TORRENT, Inc. hereby accepts the subscription of ____________ Shares as of
the ____ day of ____________, 2017.

 

GOLD TORRENT, Inc.         By:   Name: Daniel Kunz   Title: Chief Executive
Officer  





 



 17 

 



 

EXHIBIT A-1 - ACCREDITED INVESTOR PAGE FOR U.S. PURCHASERS

 

The undersigned Purchaser is an “accredited investor” as that term is defined in
Regulation D promulgated under the Securities Act and amended by the Dodd-Frank
Wall Street Reform and Consumer Protection Act by virtue of being (initial all
applicable responses):

 

___ A small business investment company licensed by the U.S. Small Business
Administration under the Small Business Investment Company Act of 1958,     ___
A business development company as defined in the Investment Company Act of 1940,
    ___ A national or state-chartered commercial bank, whether acting in an
individual or fiduciary capacity,     ___ An insurance company as defined in
Section 2(13) of the Securities Act,     ___ An investment company registered
under the Investment Company Act of 1940,     ___ An employee benefit plan
within the meaning of Title I of the Employee Retirement Income Security Act of
1974, where the investment decision is made by a plan fiduciary, as defined in
Section 3(21) of such Act, which is either a bank, insurance company, or
registered investment advisor, or an employee benefit plan which has total
assets in excess of $5,000,000,     ___ A private business development company
as defined in Section 202(a)(22) of the Investment Advisors Act of 1940,     ___
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation or a partnership with total assets in excess of $5,000,000,     ___
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of purchase exceeds $1,000,000. For purposes of
this Exhibit A-1, “net worth” means the excess of total assets at fair market
value over total liabilities. For purposes of calculating net worth under this
section, (i) the primary residence shall not be included as an asset, (ii) to
the extent that the indebtedness that is secured by the primary residence is in
excess of the fair market value of the primary residence, the excess amount
shall be included as a liability, and (iii) if the amount of outstanding
indebtedness that is secured by the primary residence exceeds the amount
outstanding 60 days prior to the execution of this questionnaire, other than as
a result of the acquisition of the primary residence, the amount of such excess
shall be included as a liability.     ___ Any trust, with total assets in excess
of $5,000,000, not formed for the specific purpose of acquiring the securities
offered, whose purchase is directed by a sophisticated person as described in
Section 506(b)(2)(ii) of Regulation D,     ___ A natural person who had an
individual income in excess of $200,000 in each of the two most recent calendar
years, and has a reasonable expectation of reaching the same income level in the
current calendar year. For purposes of this Exhibit A-1, “income” means annual
adjusted gross income, as reported for federal income tax purposes, plus (i) the
amount of any tax-exempt interest income received; (ii) the amount of losses
claimed as a limited partner in a limited partnership; (iii) any deduction
claimed for depletion; (iv) amounts contributed to an IRA or Keogh retirement
plan; (v) alimony paid; and (vi) any amount by which income from long-term
capital gains has been reduced in arriving at adjusted gross income pursuant to
the provisions of Section 1202 of the Internal Revenue Code of 1986, as amended.
    ___ A corporation, partnership, trust or other legal entity (as opposed to a
natural person) and all of such entity’s equity owners fall into one or more of
the categories enumerated above. (Note: additional documentation may be
requested).

 



Name of Purchaser (Print)   Name of Joint Purchaser (if any) (Print)            
Signature of Purchaser   Signature of Joint Purchaser (if any)            
Capacity of Signatory (for entities)   Date

 

 18 

 

 

EXHIBIT A-2 - REGULATION S PAGE

FOR NON-U.S. PURCHASERS

 

The undersigned Purchaser (a “Reg S Person”) is not a U.S. Person as defined in
Section 902 of Regulation S promulgated under the Securities Act, and hereby
represents that the representations in paragraphs (1) through (9) are true and
correct with respect to such Reg S Person.

 

(1) Such Reg S Person acknowledges and warrants that (i) the issuance and sale
to such Reg S Person of the Securities is intended to be exempt from the
registration requirements of the Securities Act, pursuant to the provisions of
Regulation S; (ii) it is not a “U.S. Person,” as such term is defined in
Regulation S and herein, and is not acquiring the Securities for the account or
benefit of any U.S. Person; and (iii) the offer and sale of the Securities has
not taken place, and is not taking place, within the United States of America or
its territories or possessions. Such Reg S Person acknowledges that the offer
and sale of the Securities has taken place, and is taking place in an “offshore
transaction,” as such term is defined in Regulation S.     (2) Such Reg S Person
acknowledges and agrees that, pursuant to the provisions of Regulation S, the
Securities cannot be sold, assigned, transferred, conveyed, pledged or otherwise
disposed of to any U.S. Person or within the United States of America or its
territories or possessions for a period of one year from and after the Closing
Date, unless such Securities are registered for sale in the United States
pursuant to an effective registration statement under the Securities Act or
another exemption from such registration is available. Such Reg S Person
acknowledges that it has not engaged in any hedging transactions with regard to
the Securities.     (3) Such Reg S Person consents to the placement of a legend
on any certificate, note or other document evidencing the Securities and
understands that the Company shall be required to refuse to register any
transfer of Securities not made in accordance with applicable U.S. securities
laws.     (4) Such Reg S Person is not a “distributor” of securities, as that
term is defined in Regulation S, nor a dealer in securities. Such Reg S Person
is purchasing the Securities as principal for its own account, for investment
purposes only and not with an intent or view towards further sale or
distribution (as such term is used in Section 2(11) of the Securities Act)
thereof, and has not pre-arranged any sale with any other purchaser and has no
plans to enter into any such agreement or arrangement.     (5) Such Reg S Person
is not an Affiliate of the Company nor is any Affiliate of such Reg S Person an
Affiliate of the Company. An “Affiliate” is an individual or corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind (each of the foregoing, a
“Person”) that, directly or indirectly through one or more intermediaries,
controls or is controlled by or is under common control with a Person as such
terms are used in and construed under Rule 405 under the Securities Act. With
respect to a Reg S Person, any investment fund or managed account that is
managed on a discretionary basis by the same investment manager as such Reg S
Person will be deemed to be an Affiliate of such Reg S Person.     (6) Such Reg
S Person understands that the Securities have not been registered under the
Securities Act or the securities laws of any state and are subject to
substantial restrictions on resale or transfer. The Securities are “restricted
securities” within the meaning of Regulation S and Rule 144, promulgated under
the Securities Act.     (7) Such Reg S Person acknowledges that the Securities
may only be sold offshore in compliance with Regulation S or pursuant to an
effective registration statement under the Securities Act or another exemption
from such registration, if available. In connection with any resale of the
Securities pursuant to Regulation S, the Company will not register a transfer
not made in accordance with Regulation S, pursuant to an effective registration
statement under the Securities Act or in accordance with another exemption from
the Securities Act.     (8) Such Reg S Person represents that it has satisfied
itself as to the full observance of the laws of its jurisdiction in connection
with the offering of the Securities, including: (a) the legal requirements
within its jurisdiction for the purchase of the Securities; (b) any foreign
exchange restrictions applicable to such purchase; (c) any governmental or other
consents that may need to be obtained; and (d) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Securities. Such Reg S person’s subscription and payment
for, and its continued beneficial ownership of the Securities, will not violate
any applicable securities or other laws of the jurisdiction of its residence.  
  (9) Such Reg S Person makes the representations, declarations and warranties
as contained in this Exhibit A-2 with the intent that the same shall be relied
upon by the Company in determining its suitability as a purchaser of such
Securities.

 

Name of Purchaser (Print)   Name of Joint Purchaser (if any) (Print)            
Signature of Purchaser   Signature of Joint Purchaser (if any)            
Capacity of Signatory (for entities)   Date

 

 19 

 

 

Schedule A to Subscription Agreement

 

Wire Transfer Instructions to Gold Torrent Inc. Account:

 

Beneficiary Bank:   US Bank       Beneficiary Bank Address:   US Bank Parkcenter
Office     PD-ID-3673     301 Parkcenter Blvd     Boise, ID 83706      
Routing/ABA number:   123103729       Account number:   153355819613       SWIFT
code (if applicable):   USBKUS44IMT       Beneficiary Name:   Gold Torrent Inc.
      Beneficiary Address:   960 Broadway Ave.,     Suite 530     Boise, ID
83706

 

 20 

 





